Citation Nr: 0001421	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the Regional Office committed clear and 
unmistakable error in its October 1991 rating decision 
establishing service connection for right superficial 
parotidectomy residuals including a benign growth and 
residual incomplete facial nerve paralysis evaluated as 10 
percent evaluation under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (1991).  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left shoulder disability.  

3.  Entitlement to service connection for the loss of the 
sense of taste.  

4.  Entitlement to service connection for a chronic right 
shoulder disability.  

5.  Entitlement to service connection for a chronic neck 
disability.  

6.  Entitlement to service connection for a chronic multiple 
joint arthritic disability.  

7.  Entitlement to service connection for the loss of the 
sense of smell.  
8.  Entitlement to an increased disability evaluation for 
hypothyroidism, currently evaluated as 30 percent disabling.  

9.  Entitlement to an increased disability evaluation for 
right superficial parotidectomy residuals including a benign 
growth and residual incomplete facial nerve paralysis, 
currently evaluated as 10 percent disabling.  

10.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's wife, and Robert B. Cheney, Jr., 
M. D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1975 to September 
1988 and from July 1989 to December 1990.  In October 1991, 
the Fort Harrison, Montana, Regional Office (RO) denied 
service connection for a chronic left shoulder disability.  
In October 1991, the veteran was informed in writing of the 
adverse decision and his appellate rights.  The veteran did 
not submit a notice of disagreement with the decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Seattle, Washington, Regional Office which, in pertinent 
part, determined that the RO's October 1991 rating decision 
establishing service connection for right superficial 
parotidectomy residuals including a benign growth and 
residual incomplete facial nerve paralysis evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8207 (1991) was not clearly and unmistakably erroneous; 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a chronic left shoulder disability; 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for the loss of 
the sense of taste, a chronic right shoulder disability, a 
chronic neck disability, a multiple joint arthritic 
disability, and the loss of the sense of smell; denied those 
claims; and denied increased evaluations for hypothyroidism, 
right superficial parotidectomy residuals, and bilateral 
hearing loss disability.  In July 1997, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In March 1998, the RO assigned a 
separate 10 percent evaluation for right superficial 
parotidectomy scar residuals under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7804 and increased the 
evaluation for hypothyroidism from 10 to 30 percent.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims of entitlement to increased evaluations for 
hypothyroidism and bilateral hearing loss disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  The report of a February 1991 VA examination states that 
the veteran exhibited a twelve centimeter-long depressed 
incisional scar in the right parotid salivary gland area; 
slight right-sided facial and forehead muscle weakness; right 
ear and adjacent skin numbness; and essentially no 
interference with digestion associated with his right 
superficial parotidectomy residuals.  

2.  In a final October 1991 rating decision, the RO 
established service connection for right superficial 
parotidectomy residuals including a benign new growth and 
residual incomplete facial nerve paralysis; assigned a 10 
percent evaluation for that disability under Diagnostic Codes 
7344- 8207 (1991); and effectuated the award as of December 
19, 1990.  

3.  The October 1991 rating decision did not involve clear 
and unmistakable error in the grant of service connection for 
parotidectomy residuals and assignment of 10 percent rating 
for those residuals.  

4.  In October 1991, the RO denied service connection for a 
chronic left shoulder disability.  In October 1991, the 
veteran was informed in writing of the adverse decision and 
his appellate rights.  He did not submit a notice of 
disagreement with the decision.  

5.  The evidence submitted since the October 1991 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

6.  Service connection is in effect for Achilles tendonitis, 
a hiatal hernia with esophageal reflux and small bowel 
diverticulum; hypothyroidism; right superficial parotidectomy 
residuals with a benign growth and residual incomplete facial 
nerve paralysis; right superficial parotidectomy scar 
residuals; bilateral hearing loss disability; tinnitus; and 
onychomycosis.  

7.  A partial loss of the veteran's sense of taste has been 
shown to be etiologically related to his service-connected 
right superficial parotidectomy residuals.  

8.  A chronic right shoulder disability was not shown during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's current post-operative right shoulder impingement 
syndrome to active service or a service-connected disability.  

9.  A chronic neck disability was not shown during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's current cervical spine degenerative disc disease 
and degenerative joint disease to active service or a 
service-connected disability.  

10.  A chronic loss of the sense of smell was not objectively 
manifested during active service or at any time thereafter.  

11.  The veteran's hypothyroidism has been shown to be 
productive of no more than fatigability, constipation, and 
mental sluggishness.  

12.  The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level IV hearing in 
the right ear and Level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The RO did not commit clear and unmistakable error in its 
October 1991 rating decision in failing to assign separate 
compensable evaluation(s) for the interference with digestion 
due to the parotidectomy under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7344 or for parotidectomy scar under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800 or 
7804.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 1999); 38 C.F.R. 
§§ 3.105(a).  

2.  The October 1991 RO decision denying service connection 
for a chronic left shoulder disability is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic left shoulder 
disability has not been presented.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1999).  

3.  A partial loss of the sense of taste was incurred 
secondary to the veteran's service-connected right 
superficial parotidectomy residuals.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R.§ 3.310(a) (1999).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic right 
shoulder disability.  38 U.S.C.A. § 5107 (West 1991).  
5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic neck 
disability.  38 U.S.C.A. § 5107 (West 1991).  

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for the loss of the sense 
of taste.  38 U.S.C.A. § 5107 (West 1991).  

7.  The criteria for an evaluation in excess of 30 percent 
for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1999).  

8.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

In his October 1995 claim, the veteran advanced that the RO's 
October 1991 rating decision establishing service connection 
for right superficial parotidectomy residuals was erroneous 
to the extent that it failed to assigned an evaluation for 
his moderately disfiguring post-operative neck scar and 
"combined the benign growth and paralysis of the 7th cranial 
nerve."  At the July 1997 hearing on appeal, it was argued 
that it was CUE for the RO to fail to assign separate ratings 
for the three systems involved: seventh cranial nerve 
paralysis; interference with digestion; and tender and 
painful scarring. 

Generally, appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  Absent such action, a 
rating determination is considered to be final and is not 
subject to review except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991).  Title 
38 of the Code of Federal Regulations (1999) provides, in 
pertinent part,

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(1999).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was "clear 
and unmistakable error" must be based on the record and the 
law as it existed at the time of the challenged prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  See also Norris v. West, 12 Vet. App. 413, 419 
(1999).  A determination of clear and unmistakable error is 
dependent solely upon a review of that evidence which was 
before the adjudicator at the time of the challenged 
decision.  

In its October 1991 rating decision, the RO established 
service connection for right superficial parotidectomy 
residuals including a benign new growth and residual 
incomplete facial nerve paralysis; assigned a 10 percent 
evaluation for that disability under Diagnostic Codes 7344- 
8207 (1991), based on incomplete nerve paralysis; and 
effectuated the award as of December 19, 1990.  In December 
1991, the veteran submitted a notice of disagreement with the 
adverse decision.  In January 1992, the RO issued a statement 
of the case to the veteran and his accredited representative.  
He did not perfect a substantial appeal from the October 1991 
rating decision.  

In October 1991 and at the present time, disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  The evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  38 C.F.R.§ 4.14 (1999).  

The evaluation for seventh cranial (facial) nerve paralysis 
is dependent upon the relative degree of loss of innervation 
of the facial muscles.  A 10 percent evaluation is warranted 
for moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (1999).  Benign new growths of the 
digestive system, exclusive of skin growths, are evaluated on 
the basis of any resulting interference with digestion using 
any applicable digestive analogy.  38 C.F.R. § 4.114, 
Diagnostic Code 7344 (1999).  A noncompensable disability 
evaluation is warranted for a slightly disfiguring scar of 
the head, the face, or the neck.  A 10 percent evaluation 
requires that the scar be moderately disfiguring.  The 10 
percent evaluation may be increased to 30 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization.  A 30 percent evaluation is 
warranted for severely disfiguring scars of the head, face, 
or neck.  This evaluation is especially appropriate if the 
scar or scars produce a marked and unsightly deformity of the 
eyelids, the lips, or the auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  A 10 percent disability 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

The evidence upon which the RO formulated its October 1991 
rating decision consisted of the veteran's service medical 
records, VA examination and treatment records, and written 
statements from the veteran.  Army treatment records dated in 
October and November 1990 convey that the veteran was found 
to have a mass within his right parotid gland and 
subsequently underwent a right superficial parotidectomy.  
The surgical procedure revealed a benign oncocytoma and 
necessitated the sacrifice of the facial nerve peripheral 
branches to the forehead and the eye.  The report of a 
February 1991 VA examination for compensation purposes 
indicates that the veteran complained of right-sided facial 
numbness and muscle weakness.  On examination, the veteran 
exhibited a twelve centimeter-long depressed incisional scar 
in the right parotid salivary gland area; right-sided facial 
asymmetry secondary to his right parotid gland resection; 
slight right-sided facial and forehead muscle weakness; and 
right ear and associated skin numbness.  The veteran was 
diagnosed with right parotid gland resection residuals 
including residual right-sided facial and forehead muscle 
weakness and right ear and adjacent skin numbness.  Color 
photographs of the veteran's face were also of record.

The evidence then before the RO in October 1991 undebatably 
establishes that the veteran's service-connected right 
superficial parotidectomy residuals were manifested by at 
least moderate incomplete paralysis of the seventh cranial 
(facial) nerve; a neck scar; and no interference with 
digestion. 

In addressing the veteran's assertion that the RO committed 
clear and unmistakable error in "combining" the evaluations 
for his seventh cranial (facial) nerve paralysis and his 
benign right parotid gland mass excision residuals, the Board 
observes that, prior to the October 1993 promulgation of 38 
C.F.R.§ 4.31, there was no provision for the assignment of a 
noncompensable evaluation in situations wherein a 
service-connected disability did not meet the criteria for a 
compensable evaluation and the appropriate diagnostic code 
did not provide a noncompensable evaluation.  Given the 
absence of both objective evidence of interference with 
digestive system associated with the veteran's right 
superficial parotidectomy residuals and a provision for the 
assignment of a noncompensable evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7344, the Board finds that it was 
appropriate for the RO not to assign a separate 
noncompensable evaluation under Diagnostic Code 7344.  

With respect to the argument that there was clear and 
unmistakable error in rating the neck scar, the Board does 
find error in the RO's failure to specifically include the 
neck scar among the residuals of the parotidectomy, but does 
not find that this omission rose to the level of clear and 
unmistakable error.  Even if the scar had been listed among 
the parotidectomy residuals in the October 1991 rating 
decision, the Board finds that the assignment of a 10 percent 
rating for all residuals represented acceptable rating 
judgment.  The evidence before the RO in October 1991 did not 
show that the neck scar was tender and painful on objective 
demonstration.  The evidence before the RO also did not 
compel the conclusion that the scar was at least moderately 
disfiguring.  The Board finds that it was well within proper 
rating judgment to have found the scar no more than slightly 
disfiguring.  This being the case, there was no clear and 
unmistakable error in failing to separately set forth a 
noncompensable rating for the scar because the result, that 
is, the rating assigned for the parotidectomy residuals, 
would not have been manifestly different.

II.  Application to Reopen

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Court has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 


38 C.F.R. § 3.156(a)(1998) in order to 
have a finally denied claim reopened 
under 38 U.S.C. § 5108.  Second, if new 
and material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  

Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  

A.  Prior Final RO Decision

In October 1991, the RO denied service connection for a 
chronic left shoulder disability as neither the veteran's 
service medical records nor the most recent VA examination 
for compensation purposes established that the veteran had 
the claimed disorder.  In October 1991, the veteran was 
informed in writing of the adverse decision and his appellant 
rights.  He did not submit a notice of disagreement with the 
decision.  

The evidence upon which the RO formulated its October 1991 
rating decision may be briefly summarized.  Army treatment 
records indicate that the veteran was seen in November and 
December 1990 upon his complaints of bilateral shoulder 
weakness and limitation of motion.  Impressions of deltoid 
muscle weakness of unknown etiology were advanced.  A 
contemporaneous magnetic resonance imaging study of the 
shoulders was negative for any abnormalities.  A December 
1990 physical therapy evaluation notes that the veteran 
complained of bilateral shoulder weakness.  He reported that 
he awoke from his 1990 right superficial parotidectomy and 
was unable to move his arms.  An impression of "possible 
neurapraxia of axillary n[erve]" was advanced.  In his 
February 1991 claim for service connection, the veteran 
advanced that he sustained a chronic left shoulder injury 
when his shoulders were placed behind his back during his 
inservice right superficial parotidectomy.  The report of the 
February 1991 VA examination for compensation purposes 
conveys that the veteran complained of recurrent left 
shoulder pain and weakness.  He reported that he had been 
placed on his left side for seven hours during his right 
superficial parotidectomy and thereafter experienced chronic 
left shoulder weakness.  On examination, the veteran 
exhibited a full range of motion of the left upper extremity 
with slight pain and stiffness.  The examiner advanced no 
left shoulder diagnosis.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the October 1991 RO decision 
denying service connection for a chronic left shoulder 
disability consists of VA examination and treatment records; 
private examination and treatment records; medical text 
extracts; the transcript of the hearing on appeal; and 
written statements from the veteran and his wife.  A January 
1996 written statement from the veteran's wife relates that 
she was at the hospital with the veteran when he underwent 
his 1990 right superficial parotidectomy.  She stated that: 
she observed the surgeon arrange the veteran's arms in such a 
manner as to make his neck accessible and "then leaned on 
his body for the duration of the surgery;" the surgeon's 
actions "caused the muscles in the shoulders and arms to 
twist;" and the veteran was unable to use his arms following 
the surgery.  She advanced that the veteran's shoulders were 
still painful and weak at service separation.  Following 
service separation, the veteran continued to experience 
shoulder pain and weakness and reduction/atrophy of his 
biceps which interfered with his sleep and his ability to 
drive a car.  The veteran's wife reported further that 
physicians had variously diagnosed the veteran's shoulder 
disabilities as arthritis and bursitis.  

An August 1996 VA treatment record notes that the veteran 
complained of bilateral shoulder pain which he attributed to 
temporary paralysis which he experienced following his 
inservice right superficial parotidectomy.  On examination, 
the veteran exhibited a normal range of motion of the left 
shoulder.  An impression of shoulder pain was advanced.  A 
September 1996 VA treatment record indicates that the veteran 
again complained of chronic bilateral shoulder since his 
right superficial parotidectomy.  An impression of 
"poss[ible acromioclavicular degenerative joint disease]" 
was advanced.  

A November 1996 physical evaluation from Charles B. Anderson, 
M.D., conveys that the veteran complained of bilateral 
shoulder pain and bilateral arm numbness.  On examination, 
the veteran exhibited a mild alteration in sensation to 
pinprick in the hands and normal functioning in the "other 
sensory modalities in the upper extremities."  Dr. Anderson 
commented that the veteran exhibited evidence of bilateral 
carpal tunnel syndrome.  

At the hearing on appeal, the veteran testified that he had 
no shoulder injuries prior to entering active service.  He 
stated that he had recently been diagnosed with "bilateral 
rotator cuff."  The veteran's wife testified that: the 
veteran's hands had been taped behind his back during his 
right superficial parotidectomy; the surgeon leaned on the 
veteran's body while performing the procedure; the veteran 
could not use his arms upon awakening from the surgical 
procedure; and the veteran experienced chronic shoulder pain 
following service separation.  The local accredited 
representative advanced that the veteran had been treated for 
rotator cuff disabilities during active service and following 
service separation.  

A December 1997 physical evaluation from James R. Burton, 
M.D., notes that the veteran exhibited "very minimal 
degenerative changes in the left [acromioclavicular] joint ... 
compatible with his age group."  Dr. Burton commented that 
he had reviewed both volumes of the veteran's VA claims file 
and "could find no evidence of left shoulder 
service[-]connected injury."  In an April 1998 written 
statement, the local accredited representative advanced that 
the veteran had documented post-surgical shoulder numbness 
and might be required to undergo left shoulder surgery in the 
future.  

In reviewing the additional documentation submitted into the 
record since the October 1991 rating decision, the Board 
observes that it is cumulative in nature and does not advance 
any competent evidence showing that a chronic left shoulder 
disability originated during active service or secondary to a 
service-connected disorder.  The additional clinical 
documentation merely reflects that the veteran complained of 
bilateral shoulder pain and was found to exhibit very mild 
left acromioclavicular degenerative changes on the most 
recent physical examination of record.  While the veteran and 
his spouse have consistently attributed the claimed disorder 
to his 1990 right superficial parotidectomy, the additional 
clinical documentation submitted since the prior decision 
does not provide a nexus between any left shoulder disorder 
and service or service connected disability.  The veteran's 
and his spouse's testimony and statements on appeal are 
essentially cumulative of the veteran's previous statements 
to the effect that he had sustained a chronic left shoulder 
disability during his inservice right superficial 
parotidectomy.  When the claim was previously denied, there 
was no competent evidence to connect the claimed disability 
to active service.  The recent submissions have not cured 
this defect.  

The Court has held that if lay assertions as to medical 
causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  There is no indication that either the 
veteran, the veteran's wife, or the accredited representative 
is a medical professional.  The Court has further clarified 
that statements as to what the veteran may have been told by 
a physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins or existence of the 
claimed disorder, such statements may not be considered as 
competent evidence.  

In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
previously disallowed claim of entitlement to service 
connection for a chronic left shoulder disability.  The RO's 
October 1991 decision remains final and is not reopened.  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran and his representative of 
the elements necessary to reopen his previously denied claim, 
and to explain why his current attempt to reopen his claim 
fails.  Graves v. Brown, 9 Vet. App. 172, 173; Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


III.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
VA has a duty to assist only those claimants who have 
established well-grounded claims.  The Court has clarified 
that the VA cannot assist a veteran in developing a claim 
which is not well-grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented 
well-grounded claims.  

The veteran is seeking service connection for the loss of the 
sense of taste, a chronic right shoulder disability, a 
chronic neck disability, and the loss of the sense of smell.  
It is necessary to determine if he has submitted a 
well-grounded claim with respect to each of these issues.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for Achilles tendonitis, a hiatal hernia 
with esophageal reflux and small bowel diverticulum; 
hypothyroidism; right superficial parotidectomy residuals 
with a benign growth and residual incomplete facial nerve 
paralysis; right superficial parotidectomy scar residuals; 
bilateral hearing loss disability; tinnitus; and 
onychomycosis.  

A.  Loss of the Sense of Taste

A review of the record indicates that the veteran's claim is 
plausible and that all 


relevant facts have been properly developed.  

The veteran's service medical records make no reference to 
the loss of the sense of taste.  In his October 1995 informal 
claim for service connection, the veteran advanced that 
service connection was warranted for the loss of the sense of 
taste secondary to his service-connected right superficial 
parotidectomy residuals.  The November 1996 neurologic 
evaluation from Dr. Anderson conveys that the veteran 
reported that, while his sense of taste had "never been the 
same" after his inservice October 1990 right superficial 
parotidectomy, he was able to distinguish between salty and 
sweet.  On examination, the veteran exhibited taste 
perception to salt and decreased salivation presumably due to 
his absent right parotid gland.  Dr. Anderson commented that:  

The patient has other complaints as well, 
including reduced (but certainly not 
absent) sense of taste ... .  I am 
completely at a loss to explain any 
problems which he might have with his 
smell, but with reduced salivation, there 
may be some affect on his gustatory 
acuity.  A very proximal lesion of the 
7th cranial nerve while it's still in the 
facial canal, proximal to the take-off of 
the chorda tympani will result in loss of 
taste in the anterior two thirds of the 
tongue on that side, as well as an 
impairment of salivary secretion.  

At the hearing on appeal, the veteran testified that when Dr. 
Anderson evaluated his sense of taste, he could not taste any 
of the solutions and only guessed that one was salty.  A 
December 1997 neurologic evaluation from Gary D. Cooney, 
M.D., reports that the veteran complained of a decreased 
sense of taste.  The veteran clarified that he could 
"appreciate the basic taste of sweet, sour, salty, and 
bitter."  Dr. Cooney advanced an impression of "decreased 
sense of taste ... by history."  The doctor commented that:  

He is able to appreciate a sweet 
sensation applied to the back portion of 
the tongue on the right side, and of a 
salty solution placed on the anterior 
portion of the tongue on the right side.  
...  I find no evidence to support that he 
has significant dysfunction of sense of 
taste ... .  Neither sense of taste or 
smell should be affected as a consequence 
of parotid gland surgery, at any rate.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
While the clinical documentation clearly establishes that the 
veteran does not exhibit a complete loss of the sense of 
taste, the neurologic evaluations of record do reflect that 
he apparently exhibits a reduced sense of taste.  While Dr. 
Cooney ruled out any possible etiological relationship 
between the veteran's reduced sense of taste and his 
service-connected right superficial parotidectomy residuals, 
Dr. Anderson attributed this partial impairment to reduced 
salivation secondary to the veteran's right superficial 
parotidectomy residuals.  Therefore, the Board finds that the 
evidence is in relative equipoise.  Upon resolution of the 
doctrine of reasonable doubt in the veteran's favor, the 
Board concludes that service connection is now warranted for 
a partial loss of the sense of taste.  

B.  Chronic Right Shoulder Disability

The veteran's service medical records indicate that he was 
seen for bilateral shoulder complaints.  A November 1990 
treatment record states that the veteran reported resolving 
bilateral shoulder stiffness.  A December 1990 treatment 
record notes that the veteran complained of bilateral 
shoulder muscle weakness associated with any activity 
involving the shoulders.  On examination, the veteran 
exhibited a full range of motion of the shoulders; normal 
muscle strength; and no reduction in sensation.  An 
impression of "muscle weakness of [unknown] etiology 
(deltoids)" was advanced.  A contemporaneous 
electromyographic study of the upper extremities was within 
normal limits.  A December 1990 occupational therapy 
evaluation reveals that the veteran complained of bilateral 
shoulder muscle weakness involving the deltoids.  An 
impression of weakness of the shoulder muscles was advanced.  
A December 1990 physical therapy treatment record states that 
the veteran complained of intermittent bilateral shoulder 
weakness.  He reported that he had undergone a right 
superficial parotidectomy which last eight hours and 
experienced difficulty moving and raising his arms upon 
awakening from the procedure.  The treating Army medical 
personnel commented:

Probable neurapraxia of [the] axillary 
n[erve] (suprascapular n[erve] but in 
view of [negative electromyographic 
study], the etiology is [unknown].  
Weakness is characteristically neurologic 
in presentation.  

In his February 1991 informal claim for service connection, 
the veteran advanced that his arms had been "pinned" behind 
his back during his right superficial parotidectomy and such 
action injured his shoulders.  He clarified that his right 
shoulder had "healed" since service separation.  

In her January 1996 written statement, the veteran's wife 
asserted that the veteran's shoulder and arm muscles were 
injured during his inservice right superficial parotidectomy.  
She stated that the veteran's chronic shoulder disabilities 
had been variously characterized by treating physicians as 
arthritis and bursitis.  They interfered with his physical 
and vocational activities.  In an undated statement, the 
veteran advanced that his shoulders and arms became painful 
and weak after he drove a car for approximately one hour.  

At the hearing on appeal, the veteran testified that he had 
initially manifested a right shoulder disability during 
active service.  The veteran's wife reiterated that: the 
veteran's shoulders had been injured during his inservice 
right superficial parotidectomy; the veteran was unable to 
use his arms upon awakening from the surgical procedure; and 
he continued to experience shoulder pain following service 
separation.  The local accredited representative advanced 
that the veteran's service medical records establish that he 
was found to have an acromioclavicular disability involving 
the rotator cuff during active service and the VA clinical 
documentation of record reflected that he continued to 
exhibit a rotator cuff injury.  

An August 1996 VA treatment record notes that the veteran 
complained of bilateral shoulder pain which he attributed to 
temporary paralysis and shoulder damage sustained during his 
inservice right superficial parotidectomy.  On examination, 
the veteran exhibited a normal range of motion of the 
shoulders.  A September 1996 VA treatment record notes that 
the veteran complained of chronic bilateral shoulder pain 
following his inservice parotidectomy.  An impression of 
possible acromioclavicular degenerative joint disease was 
advanced.  An October 1996 VA treatment entry states that the 
veteran exhibited minimal right acromioclavicular 
impingement.  An August 1997 VA magnetic resonance imaging 
study of the right shoulder revealed findings consistent with 
irregularity of the superior aspect of the supraspinatus 
tendon suggestive of a chronic partial "intra substance" 
tear; impingement secondary to degenerative changes of the 
acromioclavicular joint; and probable glenoid labrale 
globular degeneration.  

A December 1997 VA hospital summary reflects that the veteran 
was diagnosed with chronic right shoulder impingement 
syndrome and subsequently underwent a right shoulder 
decompensation.  The surgical report stated that the 
veteran's right rotator cuff was found to be intact.  The 
December 1997 physical evaluation from Dr. Burton notes the 
veteran's recent right shoulder surgery.  Contemporaneous 
X-ray studies of the right shoulder revealed no 
abnormalities.  After reviewing the veteran's claims files, 
the doctor commented that:

The relationship of the right shoulder 
problem to any service connected 
condition is anecdotal and I can find no 
evidence of any specific injury that I 
could blame a tendonitis of the right 
shoulder on.  

In her April 1998 written statement, the local accredited 
representative asserted that the veteran lost the use of his 
shoulders following his inservice surgery and subsequently 
underwent right shoulder surgery to order to correct the 
joint damage.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records reflect that he 
complained of bilateral shoulder pain and muscle weakness.  
Inservice diagnostic studies revealed no right shoulder 
abnormalities.  In his February 1991 informal claim for 
service connection, the veteran acknowledged that his right 
shoulder complaints had "resolved."  The first clinical 
documentation of the veteran's current post-operative chronic 
right shoulder disability is dated in 1996, some six years 
after service separation.  The record contains no medical 
opinion linking the right shoulder disability to service.  To 
the contrary, Dr. Burton specifically concluded that the 
inservice and post-service clinical documentation of record 
did not establish that the veteran's current chronic right 
shoulder disorder was etiologically related to active 
service.  Indeed, the veteran's claim is supported solely by 
the accredited representative's statements, the veteran's 
wife's testimony and statements, and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

To the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
post-operative right shoulder disability and active service 
or a service-connected disorder, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing a disability to active 
service, he should petition to reopen his claim.  

C.  Chronic Neck Disorder 

The veteran's service medical records make no reference to a 
chronic neck disability.  In his October 1995 informal claim 
for service connection, the veteran sought service connection 
for "Group XXIII-lateral [and] posterior muscles of neck 
disorder to include pain secondary to benign growth surgery 
and cranial paralysis."  The November 1995 physical 
examination report from Dr. Anderson notes the veteran's 
prior right superficial parotidectomy.  The doctor commented 
that he "was unable to demonstrate any paralysis or other 
dysfunction of [the] major neck muscles."  

At the hearing on appeal, the veteran testified that he 
experienced chronic neck pain following his right superficial 
parotidectomy.  While acknowledging that he did not know 
whether he had a chronic neck disability, he stated that 
Jesse Marcel, M.D., conducted X-ray studies on his neck and 
subsequently informed him that he had arthritis of the neck.  

The December 1997 physical evaluation from Dr. Burton states 
that the veteran complained of neck muscle tightness in the 
right lateral aspect of the cervical spine.  On examination, 
the veteran exhibited moderate limitation of motion of the 
cervical spine and no "real discomfort" to palpation of the 
posterior cervical and trapezius musculature.  
Contemporaneous X-ray studies of the cervical spine revealed 
significant osteophyte formation at C4-7.  A diagnosis of 
cervical degenerative disc disease with secondary arthritic 
changes was advanced.  Dr. Burton commented that "I could 
find no evidence in the [veteran's VA claims files] that this 
chronic degenerative process is related to any service 
connected injury."  

The veteran's service medical records make no reference to a 
chronic neck disorder other than his service-connected right 
superficial parotidectomy residuals.  While the veteran 
testified on appeal that a private physician had diagnosed 
his neck complaints as arthritis, the first objective 
clinical documentation in the record of the claimed disorder 
is Dr. Burton's December 1997 physical evaluation.  The 
record contains no findings as to the etiology of the 
veteran's current cervical spine degenerative disc disease 
and degenerative joint disease.  Dr. Burton specifically 
concluded that the clinical documentation of record did not 
establish that the veteran's chronic cervical spine 
disabilities were etiologically related to active service.  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997); Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins of the claimed disorder, they may not be considered 
as competent evidence.  Statements as to what the veteran may 
have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
cervical spine disabilities and active service or a 
service-connected disability, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing a disability to active 
service, he should petition to reopen his claim.  

D.  Loss of the Sense of Smell

The veteran's service medical records make no reference to 
the loss of the sense of smell.  In his October 1995 informal 
claim for service connection, the veteran advanced that 
service connection was warranted for the loss of the sense of 
smell secondary to his service-connected right superficial 
parotidectomy residuals.  

The November 1996 neurologic evaluation from Dr. Anderson 
conveys that the veteran reported that his sense of smell had 
"never been the same" after his right superficial 
parotidectomy.  On examination, the veteran exhibited 
olfaction and was able to identify cloves and pine needle 
oil.  Dr. Anderson commented that:  

The patient has other complaints as well, 
including reduced (but certainly not 
absent) sense of ... smell.  I am 
completely at a loss to explain any 
problems he might have with his smell ... .  

At the hearing on appeal, the local accredited representative 
clarified that while the veteran could smell during Dr. 
Anderson's examination, he was unable to identify a 
particular scent.  The December 1997 neurologic evaluation 
from Dr. Cooney reports that the veteran complained of a 
decreased sense of smell.  On examination, the veteran 
exhibited a first cranial nerve which was "intact to oil of 
cloves."  Dr. Cooney advanced an impression of "decreased 
sense of ... smell by history."  The doctor commented that:  

The patient appears to be able to 
appreciate oil of cloves normally.  ...  I 
find no evidence to support that he has 
significant dysfunction of sense of taste 
or smell.  Neither sense of taste or 
smell should be affected as a consequence 
of parotid surgery, at any rate.  

The objective clinical documentation of record does not 
establish that the veteran currently exhibits a loss of the 
sense of smell.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran advances that he sustained the claimed disorder 
secondary to his service-connected right parotidectomy 
residuals.  The Board observes that Drs. Anderson and Burton, 
in effect, concluded that if the veteran actually had an 
impairment of his sense of smell, such disability was not 
etiologically related to his right superficial parotidectomy.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  

As the record lacks competent evidence establishing that the 
veteran has a loss of the sense of smell, the Board concludes 
that the veteran's claim for service connection is not 
well-grounded.  Accordingly, the instant claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  The veteran is informed that if 
he is able to produce competent evidence attributing the 
claimed disorder to active service or a service-connected 
disability, he should petition to reopen his claim. 

E.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


IV.  Increased Evaluations

Generally, a "well-grounded" claim is one which is plausible.  
A claim for increased VA disability compensation is 
well-grounded so long as the veteran is not in receipt of the 
maximum evaluation for the disability.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  A review of the record indicates 
that the veteran's claims for increased evaluations for 
hypothyroidism and bilateral hearing loss disability are 
plausible and that all relevant facts as to those issues have 
been properly developed.  

A.  Hypothyroidism

1.  Historical Review

A June 1989 Army body fat content worksheet indicates that 
the veteran weighed 202 pounds.  A September 1990 Army 
treatment record conveys that the veteran was diagnosed with 
hypothyroidism and placed of thyroid replacement medication.  
The report of the February 1991 VA examination for 
compensation purposes notes that the veteran weighed 233 
pounds.  The veteran was diagnosed with mild hypothyroidism 
controlled by medication.  In October 1991, the RO 
established service connection for hypothyroidism and 
assigned a 10 percent evaluation for that disability.  In 
March 1998, the RO increased the evaluation for the veteran's 
hypothyroidism from 10 percent to 30 percent.  

2.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Hypothyroidism 
manifested by fatigability, constipation, and mental 
sluggishness warrants assignment of a 30 percent evaluation.  
A 60 percent evaluation requires muscular weakness, mental 
disturbance, and weight gain.  38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1999).  

At a November 1995 VA examination for compensation purposes, 
the veteran was reported to weigh 110 kilograms (243 pounds).  
The November 1996 neurologic evaluation from Dr. Anderson 
states that the veteran weighed 230 pounds.  

In an undated attachment to his April 1997 notice of 
disagreement, the veteran advanced that his service-connected 
hypothyroidism was manifested by constant fatigue; leg 
weakness; dry and itchy skin; a fifty pound weight gain since 
service separation; constipation; mental fogginess and 
confusion; depression with tearfulness; and an extreme 
sensitivity to the cold.  He stated that he had literally 
fallen from his chair at work due to fatigue; had tried 
numerous weight reduction diets with no success; and ate 
cereal to control his constipation.  He clarified that his 
hypothyroidism symptoms had persisted despite his use of 
prescribed medication.  

At the hearing on appeal, the veteran testified that his 
hypothyroidism was not controlled by his prescribed 
medication.  He reiterated that his hypothyroidism was 
manifested by extreme fatigue; dry skin; a fifty pound weight 
gain since service separation; constipation; mental 
fogginess; depression; a sensitivity to the cold; chronic 
hearing loss disability; and recurrent upper respiratory 
infections.  The veteran and his wife indicated that the 
veteran had been treated for depression in the early 1990's 
by a Jim Ramsey.  The veteran denied currently seeing a 
psychiatrist.   

An August 1997 written statement from James W. Ramsey, M.D., 
notes that he saw the veteran in 1989 and 1990 for 
"family-of-origin" problems and childhood trauma at the 
hands of his stepfather.  Mr. Ramsey stated that these 
factors caused the veteran to have very poor self-esteem and 
depressive feelings.  

The December 1997 neurologic evaluation from Dr. Cooney 
indicates that the veteran denied experiencing any 
personality changes or intellectual deterioration.  On 
examination, the veteran exhibited no deficits in higher 
intellectual functioning.  The December 1997 physical 
examination report from Dr. Burton reflects that the veteran 
weighed 208 pounds.  

At a December 1997 VA examination for compensation purposes, 
the veteran complained of episodes of depressive symptoms, 
mental fogginess, lethargy, fatigue/muscle fatigue, and cold 
sensitivity.  He reported that his symptoms were somewhat 
improved by his prescribed thyroid medication.  On 
examination, the veteran weighed 208 pounds.  He exhibited 
"no evidence of severe hypothyroidism via the reflex 
evaluation."  

In her April 1998 written statement, the local accredited 
representative advanced the veteran's hypothyroidism 
warranted assignment of a 60 percent evaluation as the 
veteran testified on appeal that his service-connected 
symptomatology included weakness, mental disturbance, and 
weight gain.  She stated that the veteran weighed 280 pounds 
as was reported in his outpatient treatment record rather 
than the 208 pounds reported by the most recent examinations 
of record.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran advances on appeal that his 
hypothyroidism is manifested by significant symptoms 
including fatigability, muscular weakness, mental 
disturbance, mental sluggishness, depression, weight gain, 
constipation, and the ongoing need for prescribed thyroid 
medication.  While the veteran repeatedly presented 
subjective complaints of mental depression, mental 
disturbance, mental sluggishness, depression, and weight gain 
secondary to his hypothyroidism to his examining physicians 
and at the hearing on appeal, the clinical documentation of 
record belies the veteran's contentions.  The report of the 
December 1997 VA examination for compensation purposes and 
Dr. Burton's December 1997 physical evaluation notes that the 
veteran weighed 208 pounds.  This was approximately the 
veteran's weight at service separation in 1990 and thus 
reflects that he had lost a significant amount of weight 
since 1995.  In his December 1997 neurologic evaluation, Dr. 
Cooney noted that the veteran denied any personality changes 
or intellectual deterioration and exhibited no deficits in 
higher intellectual functioning.  While the veteran is 
clearly competent to report that his service-connected 
symptomatology has increased in severity, the Board finds 
that the clinical documentation of record is more probative 
as to the veteran's current disability picture.  In the 
absence of competent clinical documentation of either mental 
disturbance or weight gain associated with his 
hypothyroidism, the Board concludes that the veteran does not 
meet the criteria for an evaluation in excess of 30 percent 
evaluation under Diagnostic Code 7903.  Accordingly, the 
benefit sought on appeal is denied.  

B.  Bilateral Hearing Loss Disability

1.  Historical Review

An April 1985 Army audiological evaluation reflects that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
15
LEFT
10
10
5
10
40

The report of a November 1988 VA examination for compensation 
purposes states that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
35
35
LEFT
15
20
20
35
50

Speech audiometry revealed bilateral speech recognition 
ability of 96 percent.  In July 1989, the RO established 
service connection for left ear hearing loss disability and 
assigned a noncompensable evaluation for that disability.   

The report of the veteran's September 1990 physical 
examination for service separation indicates that he 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
40
40
LEFT
10
30
25
35
65

He was diagnosed with bilateral hearing loss disability.  The 
report of a March 1991 VA examination for compensation 
purposes relates that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
45
LEFT
25
25
30
35
60

Speech audiometry revealed bilateral speech recognition 
ability of 96 percent.  In October 1991, the RO 
recharacterized the veteran's hearing loss disability as 
bilateral hearing loss disability and assigned a 
noncompensable evaluation for that disability.  

2.  Increased Evaluation

In June 1999, the Secretary of the VA amended the portions of 
the Schedule For Rating Disabilities applicable to hearing 
loss disability.  The Court has clarified that "where the law 
or regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant should 
... apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  The Board observes 
that the June 1999 amendment made no substantive changes which 
would impact the veteran's claim.  Thus, neither version is 
more favorable to the veteran's claim.  

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a pure 
tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI for 
profound deafness.  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

At a November 1995 VA examination for compensation purposes, 
the veteran complained of progressive bilateral hearing loss.  
On examination, he exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
60
75
LEFT

40
50
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 in the left ear.  

At a February 1997 VA audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
60
75
LEFT

40
55
55
65

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed with mild to severe bilateral 
sensorineural hearing loss disability and fitted with hearing 
aids.  
At the hearing on appeal, the veteran testified that he could 
not discern when his office telephone rang and required 
various devices to assist him in speaking with individuals 
over the telephone.  His hearing loss disability interfered 
with his duties as a veteran's counselor.  The veteran's wife 
testified that the veteran could not clearly hear 
conversations and noises.  Dr. Cheney testified that the 
veteran used bilateral hearing aids due to his bilateral 
hearing loss disability.  He noted that hearing aids would 
not fully restore the veteran's auditory acuity.  

The audiological evaluations of record convey that the 
veteran's bilateral sensorineural hearing loss disability has 
been shown to be productive of no more than Level IV hearing 
in the right ear and Level I hearing in the left ear.  The 
veteran and his accredited representative advance on appeal 
that the current clinical findings most closely approximate 
the criteria for a compensable evaluation.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board finds the 
results of specific testing conducted by skilled individuals 
to be more probative than the lay opinions.  The clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).  Therefore, the Board 
concludes that a compensable evaluation is not warranted for 
the veteran's bilateral hearing loss disability.  


ORDER

The RO's October 1991 rating decision was not clearly and 
unmistakable erroneous in failing to assign separate 
compensable evaluation(s) for the parotidectomy residuals 
under the provisions of 38 C.F.R.§ 4.118, Diagnostic Codes 
7800 or 7804(1991) or 38 C.F.R.§ 4.1148, Diagnostic Code 
7344(1991).  The veteran's application to reopen his claim of 
entitlement to service connection for a chronic left shoulder 
disability is denied.  Service connection for a partial loss 
of the sense of taste is granted.  Service connection for a 
chronic right shoulder disability is denied.  Service 
connection for a chronic neck disability is denied.  Service 
connection for the loss of a sense of smell is denied.  An 
increased evaluation for hypothyroidism is denied.  An 
increased evaluation for bilateral hearing loss disability is 
denied.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for arthritis of multiple joints and the record 
supports assignment of an increased evaluation for his right 
superficial parotidectomy residuals.  The veteran's service 
medical records reflect that he was seen in November 1978 
upon his complaints of joint and back pain of two years' 
duration.  An impression of polyarthralgia of unknown 
etiology was advanced.  A June 1979 Army treatment record 
noted that the veteran's complaints of joint pain were 
alleviated by medication.  An impression of seronegative 
arthritis was advanced.  An August 1979 Army treatment record 
notes that treating Army medical personnel advanced an 
impression of "arthritis under control."  In his October 
1995 informal claim for service connection, the veteran 
advanced that he sought service connection for "arthritis 
all joints."  In February 1997, the Seattle, Washington, 
Regional Office denied service connection for "arthritis 
multiple joints" as the veteran did not specify the joints 
affected and there was no diagnosis of a generalized 
arthritic disorder.  The December 1997 physical evaluation 
from Dr. Burton conveys that the veteran was diagnosed with 
arthritis of the cervical spine and the left 
acromioclavicular joint.  

At the hearing on appeal, the veteran and his accredited 
representative clarified that his claim for "arthritis 
multiple joints" was actually multiple claims for arthritis 
of the temporomandibular joint, the left knee, and the right 
ankle.  It appears that the RO has not had an opportunity to 
act upon the veteran's claims.  The Board finds the issues of 
the veteran's entitlement to service connection for arthritis 
of the temporomandibular joint, the left knee, and the right 
ankle to be inextricably intertwined with the certified issue 
of service connection for a multiple joint arthritic disorder 
given the nature of the claimed disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

The January 1996 neurologic evaluation from Dr. Anderson 
conveys that the veteran reported that he was being treated 
by a Jesse Marcel, M.D., for his right superficial 
parotidectomy residuals.  At the hearing on appeal, the 
veteran testified that he was being treated for his right 
parotidectomy residuals by Dr. Marcel.  Clinical 
documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Additionally, the RO should readjudicate the veteran's claim 
of entitlement to an increased evaluation for his 
service-connected right superficial parotidectomy residuals 
in light of the holding in Esteban v. Brown, 6 Vet.App. 259, 
(1994).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request that the 
veteran provide information as to all 
post-service treatment of his right 
parotidectomy residuals including the 
names and addresses of all treating 
physicians.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Jesse 
Marcel, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and etiology 
of his alleged chronic multiple joint 
arthritic disorder, arthritis of the 
temporomandibular joint(s), and 
service-connected right superficial 
parotidectomy residuals.  All tests and 
studies should be accomplished and the 
findings should be reported in detail.  
The examiner or examiners should express 
an opinion as to (1) the etiology of all 
identified arthritic disabilities and 
their relationship, if any, to active 
service or the veteran's 
service-connected disorders and (2) 
whether the veteran exhibits any 
interference with digestion associated 
with his right superficial parotidectomy 
residuals.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner or examiners 
prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record 
and his claim for increased disability 
compensation will be denied.  However, 
the Secretary of the VA must show a lack 
of good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made to the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

4.  The RO should then formally 
adjudicate the veteran's claims for 
service connection for arthritis of the 
temporomandibular joint, the left knee, 
and the right ankle.  He should be 
informed in writing of the resulting 
decisions and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to those 
issues.  

5.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for right 
superficial parotidectomy residuals with 
express consideration of the provisions 
of 38 C.F.R. §§ 4.114, 4.118, 4.124a, 
Diagnostic Codes 7343, 7800, 7804, 8207 
(1999) and the holding in Esteban.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

